Citation Nr: 1216035	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-17 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a left upper quadrant abdominal disorder, to include as due to an undiagnosed illness, to include as secondary to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1983 to August 1987, from January to April 1991, and from February 2003 to May 2004.  She also performed unverified reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The Veteran testified at a videoconference hearing in June 2009 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

In February 2010 this issue, along with others, was remanded for further development.  A November 2011 rating decision granted entitlement to service connection for a cervical, thoracic, right shoulder, and right elbow disorders.  As the November 2011 action was a full grant of service connection for the disabilities granted, the left upper quadrant abdominal disorder is the only service connection issue which remains on appeal before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the February 2010 remand, the Veteran contends that she has a disorder manifested by left upper abdominal pain, and that she has experienced this disorder since serving in the Persian Gulf during Desert Storm.  Unfortunately, there is no indication that the RO considered her claim under the provisions of 38 U.S.C.A. § 1117 (West 2002 & Supp. 2011); 38 C.F.R. § 3.317 (2011) concerning undiagnosed illnesses.  Given that the record includes diagnoses of abdominal pain without a diagnosed abdominal disorder, further development is required.

VA may compensate any Persian Gulf War appellant suffering from a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011 following service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  To qualify, a disability cannot be attributed to any known clinical diagnosis, by history, physical examination, and laboratory tests. 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six -month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3).

The Board directed the RO to "provide notice to the Veteran of the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 concerning undiagnosed illnesses, and afford her a reasonable opportunity to respond."  While the June 2006 notice under the Veterans Claims Assistance Act of 2000 included some information about undiagnosed illness, subsequent to the Board remand, the RO did not provide the notice ordered in February 2010.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Veterans Appeals (Court).  Compliance by the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the issue must be remanded for compliance.

Finally, a review of the record shows that medical professionals and the Veteran have noted that her left upper quadrant abdominal pain appears to radiate from her left shoulder and back.  As the Veteran is now service connected for cervical, bilateral shoulder, and thoracic spine disorders, the RO/AMC (Appeals Management Center) should also address her claim under the theory of secondary service connection.  On remand, she should be provided with a VA examination which addresses all of her theories of entitlement.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must provide notice to the Veteran of the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 concerning undiagnosed illnesses, and afford her a reasonable opportunity to respond.

2.  The RO should schedule the Veteran for a VA examination to determine whether she has a disorder manifested by left upper quadrant pain, to include symptoms of an undiagnosed disorder, and to include secondary to cervical, bilateral shoulder, and thoracic spine disorders.  The examiner is to be provided access to the Veteran's claims folders, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the range of dates of the records reviewed on Virtual VA.  All necessary tests and studies must be completed.  Thereafter, the examiner is asked to determine:

Is the Veteran's report of left upper quadrant abdominal pain secondary to a specifically diagnosed disorder?  

If yes, is it at least as likely as not, i.e., is there a 50/50 chance that her diagnosed left upper quadrant complaints are due to her active service or any complaints therein?  If not, is it at least as likely as not that her diagnosed left upper quadrant abdominal disorder is either caused or aggravated by either her service-connected cervical, bilateral shoulder, and/or thoracic disorders?  If not, is it at least as likely as not that her complaints of left upper quadrant pain are due to an undiagnosed illness?  All opinions provided must be fully explained and the rationale provided.  

3.  Advise the Veteran that it is her responsibility to report for the VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After the development requested has been completed, the RO should review the examination report to ensure that it is are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  The RO/AMC must then readjudicate the Veteran's claims of entitlement to service connection for left upper quadrant abdominal disorder, to include due to an undiagnosed illness, and to include due to secondary to service-connected disabilities.  If the claim is not granted to the Veteran's satisfaction, send her and her representative a Supplemental Statement of the Case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

